Citation Nr: 9918581	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied an 
increased evaluation for the veteran's anxiety disorder rated 
50 percent disabling under diagnostic code 9400.  The veteran 
submitted a notice of disagreement in January 1998, and the 
RO issued a statement of the case in January 1998.  The 
veteran submitted a substantive appeal in March 1998.

In the November 1998 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran is unable to secure gainful employment as a result of 
his service-connected disability, raising the issue of a 
total disability rating based on individual unemployability 
(TDIU) for the first time. As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.


REMAND

The veteran contends that his service-connected anxiety 
disorder has worsened in recent years.  In September 1998, 
the veteran submitted a statement of Dr. Crickman indicating 
that the veteran was receiving treatment for various 
conditions including depression.  In addition, the veteran 
indicated that he was receiving treatment for his service 
connected psychiatric disorder from Dr. James D. McInnis and 
requested that records of that treatment be obtained and 
reviewed.  It does not appear that the additional evidence 
was reviewed by the RO.  Nor did the veteran or his 
representative waive initial consideration of this evidence 
by the RO.  Due process requires that the RO consider all 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1998).  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO should obtain the 
medical records of Dr. McInnis and Dr. Crickman and any VA 
treatment records.  Thereafter, the veteran should be 
afforded a VA examination to determine the current extent of 
his service connected psychiatric disorder.

Historically, by rating action in October 1947, service 
connection was granted for psychoneurosis, incurred in 
combat.  Currently, the service connected psychiatric 
disorder is classified as anxiety reaction, evaluated as 50 
percent disabling under Diagnostic Code 9400.  The Board 
notes that the March 1997 report of a VA examination includes 
a diagnosis of post-traumatic stress disorder (PTSD) 
attributable to the veteran's combat experiences in World 
War II.  PTSD is rated under Diagnostic Code 9411, using the 
same criteria as for Diagnostic Code 9400.  The evidence of 
record also reflects a diagnosis of organic brain syndrome 
and other disabilities, which are not service-connected.  In 
order to make a determination as to the severity of the 
veteran's service-connected disability, the examiner should 
be requested to differentiate, to the extent possible, 
between the symptoms specifically attributable to the 
service-connected anxiety disorder and PTSD and any current 
organic brain syndrome.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request him to furnish the mailing 
address of Dr. James D. McInnis and to 
furnish the full names and addresses of 
any health care providers in addition to 
Dr. McInnis and Dr. Crickman from whom he 
has received treatment for service 
connected psychiatric disorder.  Consent 
forms for the release to the VA of any 
private medical records of Dr. McInnis 
and Dr. Eric T. Crickman, 201 Cashua 
Street, Darlington, South Carolina 29532, 
should be obtained from the veteran.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran from Dr. McInnis, Dr. 
Crickman and any other identified 
provider, which are not currently in the 
file, and associate them with the claims 
folder.  If the records are not received 
the RO should inform the appellant and 
tell her that he can procure them.

2.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's psychiatric disorder 
from December 1996 to the present time.  
All records obtained should be associated 
with the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
current extent of his service connected 
psychiatric disorder.  The veteran's 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
the examination.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should set 
forth the current diagnosis of the 
service connected psychiatric disorder.  
The examiner should differentiate, to the 
extent possible, between symptoms 
attributable to the service-connected 
psychiatric disorder and those 
attributable to any current organic brain 
disorder.  The RO should provide to the 
examiner a copy of the rating criteria of 
Diagnostic Code 9400 pertaining to the 
veteran's psychiatric disorder.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted  The 
examiner should comment upon the effects 
of the veteran's service connected 
psychiatric disorder on ordinary activity 
and on the disability impairs him 
functionally.  The examiner also should 
evaluate and describe in detail the 
effect of the veteran's psychiatric 
disorder on his industrial capability.  
The examiner should provide a GAF score 
based solely on the service-connected 
disorder and an explanation of the 
score's meaning in relation to the 
schedular rating criteria.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


